Citation Nr: 0604483	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  05-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to June 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
bilateral hearing loss.  


FINDING OF FACT

The veteran's bilateral hearing loss is not etiologically 
related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In letters issued in October and December 2002 and June 2005, 
VA informed the veteran of the evidence needed to 
substantiate his claim and the veteran was provided an 
opportunity to submit such evidence.  The veteran was asked 
to notify VA of any additional evidence that he would like to 
have considered.  The October 2002 and June 2005 letters 
enumerated evidence that had been received by VA; evidence VA 
would reasonably seek to obtain (including medical records 
from the military, from or authorized by VA hospitals, from 
the Social Security Administration, and records not held by a 
federal agency); and information and evidence for which the 
veteran was responsible (including evidence in the veteran's 
possession or enough information about any evidence held by 
an outside person or agency so that VA can request it).

Additionally, an April 2003 statement of the case provided 
the veteran with applicable regulations on VCAA notice 
requirements and VA's duty to assist; notified the veteran of 
pertinent regulations on service connection claims; and 
informed the veteran of reasons why his claim was denied.  
Thus, the Board finds, consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 (b), that the RO satisfied the notice 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board acknowledges that satisfactory VCAA notice may not 
have been provided to the veteran until after the issuance of 
the August 2002 decision, rather than prior to the initial 
decision as required.  However, the RO provided notice prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the RO provided notice in October and 
December 2002, the RO readjudicated the case and provided the 
veteran with a statement of the case in April 2003 and 
supplemental statements of the case in December 2003, 
December 2004, and April 2005.  VA has provided veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  Thus, the Board 
finds that any deficiency in the timing of VCAA notice was 
not prejudicial to the veteran.  Compare Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, VA medical records, an 
August 1997 private audiological examination, a February 2005 
hearing evaluation by T.K., M.S., and lay statements have 
been associated with the claims file.  The veteran was 
afforded VA examinations in 2002 and 2003 in order to 
reconcile any discrepancies in regard to the etiology of his 
hearing loss.  The record does not indicate that there is any 
outstanding pertinent evidence.  Thus, VA's duty to assist 
has been fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from September 1963 to June 
1965.  His DD Form 214 reflects that he served as a vehicle 
mechanic.  Service medical records contain no complaints, 
diagnoses, or treatment for hearing loss.  The veteran had 
four audiological examinations during active service.

The Board notes that prior to November 1967, audiometric 
results were reported in service department records in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses. Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Audiometric testing was completed in June 1963 when the 
veteran was examined for pre-induction purposes.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
NR
30 (35)
LEFT
0 (15)
5 (15)
5 (15)
NR
20 (25)

On the authorized Maico audiological evaluation in September 
1963, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
20 (30)
NR
30 (35)
LEFT
0 (15)
0 (10)
20 (30)
NR
20 (25)

On the authorized audiological evaluation in March 1964, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
NR
15 (20)
LEFT
10 (25)
10 (20)
5 (15)
NR
10 (15)

The examiner noted that the veteran's hearing was normal.  


On the veteran's separation examination in May 1965, 
audiological evaluation puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5  (15)
5 (15)
NR
0 (5)
LEFT
0 (15)
0 (10)
5 (15)
NR
5 (10)

On the audiological evaluation done in conjunction with the 
veteran's workers compensation claim with Oklahoma Natural 
Gas (ONG) in August 1997, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
65
NR
LEFT
50
55
75
65
NR

The veteran reported that he worked around heavy equipment 
for most of the 30 years he was employed at ONG.  He also 
reported a history of non-work related noise exposure 
including shooting of fire arms intermittently for 17 years, 
21 months in the military in the mechanized division, and 
four to five years of exposure to farm machinery.  Based on 
his examination of the veteran, Dr. J.A.M., M.D. stated that 
50 percent of the veteran's hearing loss was related to his 
non-work related exposure, and the remaining disability was 
related to his work at ONG.  

On a VA audiological evaluation in November 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
75
65
70
LEFT
55
60
75
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The VA examiner observed that the veteran had  progressive 
long term decreased hearing and that he had a history of 
military noise exposure (artillery), and some recreational 
noise exposure (hunting on occasion).  The veteran was 
diagnosed with moderate to severe sensorineural hearing loss 
in both ears with good word recognition and normal middle-ear 
function in both ears. 

On the authorized VA audiological evaluation for hearing 
disability in March 2003, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
65
75
LEFT
50
60
75
65
80

Speech audiometry revealed speech recognition ability of 80 
percent in both the right and left ears.  During the 
examination, the veteran reported that he had served as a 
cannoneer on big guns for 10 months while on active duty.  He 
said he was transferred to be an infantry mechanic for the 
last 8 to 9 months but was not given hearing protection in 
either of his military jobs.  As a civilian, the veteran said 
he was a farmer's hand, operating large equipment without 
hearing protection.  Thereafter, he said he worked for ONG, 
an worked with heavy equipment for 30 years, with use of 
hearing protection only 5 to 6 years.  He also related using 
guns on a recreational basis, without use of hearing 
protection.  The VA examiner diagnosed the veteran with 
sloping moderate to severe sensorineural hearing loss 
bilaterally.  After a review of the veteran's claims file and 
medical records, the VA examiner determined that this was not 
service connected hearing loss.  The examiner noted that the 
veteran's hearing was normal on his separation examination, 
and that the veteran had previously filed a claim against his 
employer for hearing loss.    

The veteran submitted lay statements which were received in 
November 2002 and November 2003.  The veteran's wife reported 
that he had bad hearing when they started dating in 1966.  
His neighbor reported deteriorated hearing and that veteran's 
hearing was not that way until he returned from the service.

A February 2005 hearing evaluation by T.K., M.S. of 
Kuykendall Hearing Aid Centers, reflects the opinion that the 
veteran's hearing loss is consistent with acoustic trauma 
such as the regular exposure to loud noise he experienced 
while serving in the military.  Audiometric testing was 
completed; the results are, however, in graphical form and 
the Board may not interpret such.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).

On the authorized VA audiological evaluation in March 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
80
70
80
LEFT
50
65
80
75
85

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 52 percent in the left ear.  
The veteran was diagnosed with moderate to severe 
sensorineural hearing loss bilaterally.  

The veteran reported that he was not issued hearing 
protection in service and had to shoot big guns at times over 
a ten month period and was a mechanic for eight to nine 
months.  He said he did not utilize hearing protection.  He 
also reported that he was a farmer off and on for many years, 
he was a construction worker and equipment operator for ONG 
from August 1967 to March 1998 and only used hearing 
protection in the last five to six years on the job, and he 
returned to farming in 1999.  The veteran acknowledged using 
guns for target shooting and hunting and acknowledged that he 
did not utilize hearing protection.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records, and noted that the veteran's audiological 
examinations at discharge in May 1965 showed normal hearing 
sensitivity in both ears at all frequencies tested.  Based on 
this review, and on the veteran's history of noise exposure, 
as well as his family history of hearing loss, the examiner 
concluded that it was less likely than not that the veteran's 
hearing loss was secondary to acoustic trauma in the 
military.  The examiner also discounted the opinion of Mr. 
T.K. as a hearing aid dealer impermissibly offering a 
professional medical opinion.  

C. Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Based on the veteran's audiological examinations from April 
1997 to March 2005, it is clear that the veteran has a 
current hearing disability.  The veteran's auditory threshold 
in all five frequencies between 500 and 4000 Hertz is greater 
than 40 decibels in each ear, and speech recognition scores 
under the Maryland CNC test are less than 94 percent.  
However, the most probative evidence does not establish that 
current hearing loss was incurred in or aggravated by 
service.

The veteran's service medical records (1963 to 1965), to 
include numerous audiometric examinations, contain no 
complaints, treatment, or diagnoses of hearing loss.  On a 
June 1965 separation examination auditory thresholds do not 
meet the 38 C.F.R. § 3.385 criteria for hearing disability 
but instead show normal hearing sensitivity in both ears.  
The veteran's hearing actually improved during the course of 
service, therefore his hearing condition did not increase in 
severity during service.  Compare Hensley v. Brown, 5 Vet. 
App. 155 (1993) (Holding that where there is an objectively 
measured worsening of hearing capacity during service, BVA 
must provide reasons and basis to support a conclusion that 
there is not increase in disability).

The record contains no competent evidence of diagnosis or 
treatment for hearing loss between June 1965 and August 1997, 
over 32 years after separation from service.  The veteran was 
diagnosed with sensorineural hearing loss in April 2003 and 
in March 2005 by the VA examiner, however, the record 
contains no competent evidence of sensorineural hearing loss 
within one year from the date of termination of service.  
Therefore the Board finds that the veteran did not develop a 
hearing disability while in service or sensorineural hearing 
loss within one year of termination of service. 38 C.F.R. §§ 
3.307, 3.309 (2005).

Finally, the most probative medical evidence discounts a 
relationship between the veteran's in-service exposure to 
loud noise and his current disability.  In April 2003, after 
examining the veteran and reviewing the claims file, the VA 
examiner determined that the veteran's hearing loss was not 
related to service.  The examiner described a history of non-
military noise exposure, including exposure to farm 
equipment, work at ONG in construction, and recreational use 
of guns.  Because the veteran had normal hearing sensitivity 
in both ears upon separation, a history of noise exposure, 
and family history of hearing loss, the examiner determined 
that hearing loss was not service connected.  In March 2005, 
upon a second examination, the same VA examiner confirmed 
that the veteran's audiological examination at discharge in 
May 1965 showed normal hearing sensitivity in both ears at 
all frequencies tested and concluded that is was less likely 
than not that the veteran's hearing loss was secondary to 
acoustic trauma in the military.

In August 1997, Dr. J.A.M. stated that 50 percent of the 
veteran's hearing loss was due to his post-service work at 
ONG, and the other 50 percent was not related to work.  
Although Dr. J.A.M. mentioned exposure to noise in the 
military while in the mechanized division, he also cited 
other incidents of non-work related noise exposure ranging 
over a number of years to include noise from firearms and 
farm machinery.  Dr. J.A.M. essentially attributes the 
veteran's hearing loss to a variety of sources, to include 
noise exposure in service, albeit less than 50 percent of the 
cause.  Notably, Dr. J.A.M. did not indicate that he reviewed 
the veteran's service medical records on which the VA 
examiner largely based her determination of no service 
connection.  Again, it is noted that the service medical 
records do not disclose evidence of hearing loss and there is 
no evidence of hearing loss within one year of his service 
discharge. 

Although a February 2005 letter from Mr. T.K. states that the 
veteran's hearing loss is related to military service, 
because Mr. T.K. does not appear to be a medical doctor or a 
state licensed audiologist, his opinion is not as probative 
as the VA audiologist's opinion discussed above.  
Additionally, Mr. T.K. did not indicate that he reviewed the 
veteran's service medical records in rendering his opinion as 
to service connection.  In contrast, the VA examiner, who is 
a state licensed audiologist, made her determination in 
regard to service connection only after examination and 
review of the veteran's claims file and medical history, 
including his service medical records.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA's examiner, a state 
licensed audiologist, who has reviewed the veteran's records 
in regard to hearing loss is more competent than the other 
opinions of record in analyzing the diagnosis and etiology of 
a hearing disability. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  Thus, the Board 
finds the VA examiner's opinion as to service connection more 
probative than that of Mr. T.K and Dr. J.A.M.  

Lay statements of the veteran's wife and his neighbor 
describe symptoms of hearing loss after service and continued 
deterioration of hearing thereafter.  While lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Nevertheless, the Board notes that because in-service records 
show the veteran had no hearing loss upon separation, witness 
testimony as to symptomatology upon the veteran's separation 
from service fails to establish in-service incurrence or 
aggravation of hearing loss where there is medical evidence 
to the contrary.  The witness testimony is further outweighed 
by VA examinations which concluded that disability is not 
service connected.  

Because the witnesses are not competent to testify as to the 
diagnosis of sensorineural hearing loss, the statements offer 
no probative evidence on the manifestation of sensorineural 
hearing loss within one year of termination of service.  
Additionally, lay witness testimony is not adequate medical 
evidence of a nexus between any in-service hearing loss and 
the veteran's present hearing disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury). See also 38 C.F.R. § 3.159(a)(2).  

The Board has also considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that his hearing loss was related to service, however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

D.  Conclusion

Although the veteran does exhibit current bilateral hearing 
loss, the most probative evidence discounts a relationship 
between the disability and service.  Notably, there is no 
competent evidence of sensorineural hearing loss during 
service and sensorineural hearing loss did not manifest 
within a year following the veteran's separation from 
service.  No nexus has been established between the veteran's 
current hearing loss disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has bilateral 
hearing loss etiologically related to active service.  The 
appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


